Case: 19-50576     Document: 00515685547         Page: 1     Date Filed: 12/24/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 19-50576                       December 24, 2020
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Frederick Omoyuma Silver,

                                                           Plaintiff—Appellant,

                                       versus

   Bexar County District Attorney’s Office; San Antonio
   Police Department; Bexar County Sheriff’s Office;
   City of San Antonio; Michael Garcia, San Antonio Police
   Officer; Officer J. Alvarez; Officer J. Diaz; C. Ortiz,
   Officer; Dickerson Stephen, Officer; Samuel Lyles;
   Shawntia Lakia Saunders; Gregory Saunders,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:19-CV-337


   Before Stewart, Graves, and Higginson, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50576      Document: 00515685547           Page: 2    Date Filed: 12/24/2020




                                     No. 19-50576


          Frederick Omoyuma Silver moves for leave to proceed in forma
   pauperis (IFP) in this appeal from the district court’s denial of his motion to
   remand and for sanctions against the defendants and its dismissal of his case.
   Silver contends that the district court erred in denying his motion to remand
   to state court because there was no sufficient ground for removal. He argues
   that the district court should have granted his motion for sanctions against
   the defendants for erroneously removing the case to federal court.
          By moving to proceed IFP, Silver is challenging the district court’s
   certification that this appeal was not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
   “is limited to whether the appeal involves legal points arguable on their
   merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
   Cir. 1983) (internal quotation marks and citations omitted).
          Silver cited and relied upon the U.S. Constitution on numerous
   occasions in his complaint and, thus, made substantial federal claims that
   attached jurisdiction to the federal court. See Maroney v. Univ. Interscholastic
   League, 764 F.2d 403, 405-06 (5th Cir. 1985). The district court therefore
   did not err in denying Silver’s motion to remand the case to state court. See
   Bell v. Hood, 327 U.S. 678, 682-83 (1946); Maroney, 764 F.2d at 405-06. As
   Silver’s appeal sets forth no issue of arguable merit, it is frivolous. See
   Howard, 707 F.2d at 219-20.
          Accordingly, Silver’s motion for leave to proceed IFP on appeal is
   DENIED, and the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d
   at 202 & n.24; 5th Cir. R. 42.2. Silver is WARNED that future frivolous,
   repetitive, or otherwise abusive filings will invite the imposition of sanctions,
   which may include dismissal, monetary sanctions, and restrictions on his
   ability to file pleadings in this court and any court subject to this court’s
   jurisdiction.




                                          2